United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2009
                         ___________________________

                                     Darrell Woods

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

Jonathan Lewis, #127239; Justin Golian, #112180; Randy Ochs, C.O. III, #41639;
Ricky Hays, Caseworker; James Hurley, Warden; Alan Earls, Deputy Division Director

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - Hannibal
                                   ____________

                              Submitted: April 17, 2019
                                Filed: April 23, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.

PER CURIAM.

      In this 42 U.S.C. § 1983 action, Darrell Woods appeals after the district court1
dismissed some of his claims preservice, adversely granted summary judgment on

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
other claims, and declined to exercise supplemental jurisdiction over his remaining
state-law claims. After careful de novo review, we conclude that the district court did
not err in disposing of Woods’s federal claims. See Moore v. Sims, 200 F.3d 1170,
1171 (2000) (per curiam) (de novo review of 28 U.S.C. § 1915(e)(2) dismissal for
failure to state a claim); see also Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017)
(de novo review of grant of summary judgment; summary judgment is proper when
there is no genuine issue of material fact and party is entitled to judgment as a matter
of law; evidence is viewed, and all reasonable inferences are drawn, in favor of the
nonmoving party). We further conclude that it was proper for the district court not
to exercise jurisdiction over the remaining state-law claims. See 28 U.S.C. § 1367
(district court may decline to exercise supplemental jurisdiction over state-law claims
if the court has dismissed all claims over which it has original jurisdiction).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-